Citation Nr: 1403436	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-44 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lung disability, including bronchitis and residuals of pneumonia.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pleural pericarditis.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for organic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The appellant had a period of active duty for training (ACDUTRA) from February 27, 1986, to April 15, 1986 in the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

On March 16, 2011, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  This case was remanded by the Board in May 2011.

In October 2012, the appellant submitted additional evidence, a letter from his mother, for consideration in connection with the claim on appeal.  A waiver of RO consideration of this evidence was received in a written statement dated in January 2014.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2013).



FINDINGS OF FACT

1.  By a December 1997 decision, the Board denied entitlement to service connection for bronchitis, residuals of pneumonia, residuals of pleural pericarditis, and organic heart disease.

2.  By a September 2000 decision, the RO found that no new and material evidence had been presented in order to reopen the appellant's claims for service connection for bronchitis, residuals of pneumonia, residuals of pleural pericarditis, and organic heart disease. The appellant did not file an appeal and no new evidence pertinent to those claims was received by VA within one year from the date that the RO mailed notice of the determination.

3.  Evidence received since the RO's September 2000 decision neither raises a reasonable possibility of substantiating any of the claims, nor relates to an unestablished fact necessary to substantiate any claim.


CONCLUSIONS OF LAW

1.  The September 2000 decision by the RO that denied reopening of claims for service connection for a lung disability, including bronchitis and residuals of pneumonia, for pleural pericarditis and for organic heart disease is final. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  Evidence relating to the appellant's claim of service connection for a lung disability, including bronchitis and residuals of pneumonia, for pleural pericarditis and for organic heart disease received since the RO's September 2000 decision is not new and material, and the claims are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

Here, the appellant was sent letters in October and December 2008, that informed him of the division of responsibilities between VA and a claimant in developing the claim.  Moreover, the letters informed him of what type of information and evidence was needed to establish a disability rating and effective date.  It was noted, however, in the Board's May 2011 remand, that these letters informed the appellant that his service connection claims had been previously denied in February 1993.  Although the RO denied his claims in February 1993, the appellant appealed those denials to the Board, which issued a final decision in December 1997.  Thereafter, in September 2000, the RO determined that new and material evidence had not been submitted to reopen the appellant's previously denied service connection claims. That decision also became final because the appellant did not appeal.  The Board instructed that the appellant should be provided with notice of the correct final decision.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In addition, the Board noted that the October and December letters did not provide the appellant with notice of the information and evidence necessary to substantiate a claim based on Reserve service.  The appellant was provided with a notification letter including this information in August 2011.  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in a the August 2011 letter, with subsequent readjudication of the claims in September 2012.  Therefore, the timing deficiency has been cured.  Mayfield.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

When no new and material evidence has been received sufficient to reopen a claim, a VA examination is not required.  38 C.F.R. § 3.159 (c)(4)(C)(iii) (2013).  Here, even though new and material evidence had not submitted, the appellant was afforded a VA examination in March 2010. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  This case was remanded in May 2011, in order to provide the appellant with appropriate notification concerning his claims, and to determine the nature of his service.  As noted above, the appellant received the necessary notification in August 2011.  In addition, it was determined that the appellant had ACDUTRA from February 27, 1986, to April 15, 1986, possibly with some additional service in the Marine Corps.  In November 2011, the appellant informed VA that he did not serve in the Marine Corps.  As such, the Board finds that there has been substantial compliance with its remand directives.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the appellant's service treatment records, as well as post-service reports of VA and private treatment and examination.

The Board has reviewed the record and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claims.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Claims to reopen

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  '[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.'  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the 'last final disallowance' of a claim was the denial of a request to reopen).  The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the "evidence could, if the claim were reopened, reasonably result in substantiation of the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required "as to each previously unproven element of a claim."  Id . at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the '"new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Board denied the appellant's claims for entitlement to service connection for bronchitis, residuals of pneumonia, residuals of pleural pericarditis, and organic heart disease in December 1997.  The Board found that the appellant's in-service bronchitis and pericarditis resolved with treatment, and that chronic residuals of bronchitis and organic heart disease had not been demonstrated after service.  New and material evidence addressing this basis for denial is required to reopen the claim.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110. 

The appellant filed a petition to reopen his claims in June 2000.  That same month, the RO sent him a letter informing him that he needed to submit new and material evidence in order to reopen his claims.  In September 2000, after the appellant failed to submit any additional evidence, the RO denied his claims to reopen.  The appellant did not appeal and no new evidence pertinent to those claims was received by VA within one year from the date that the RO mailed notice of the determination.  As such, this decision became final.

The evidence submitted since the September 2000 RO decision includes confirmation of the nature of the appellant's service in the U.S. Army Reserves, private medical records, VA medical records, and a VA examination report.  The Board finds, for the following reasons, that this evidence, while new, does not raise the possibility of substantiating the appellant's claims.

As an initial matter, the Board notes that the new evidence of record reflects that the appellant's only period of service was ACDUTRA from February 27, 1986, to April 15, 1986, in the U.S. Army Reserves.  The term 'active military, naval, or air service' includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  When a claim for service connection is based only on a period of ACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Id.; 38 U.S.C.A. § 1110; Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of the ACDUTRA alone.  See Acciola, 22 Vet. App. at 324.  

The new evidence regarding the nature of military service does not support the appellant's claim, but shows that the appellant does not have veteran status and, in order to reopen the claims for entitlement to service connected disability benefits, the evidence would need to show that a disease or injury was incurred or aggravated in the line of duty during his period of service on ACDUTRA.  

Medical records from the Lexington Clinic reflect treatment from May 2001 to May 2011.  These records show that the appellant was treated for various medical issues, including his back, hypertension, vertigo and an upper gastrointestinal bleed resulting from the use of naproxen for pain.  A July 2001 letter from a private physician at the Lexington Clinic reflects his acknowledgement that the appellant's CT scan revealed cylindrical bronchiectasis, and that he believed that this resulted from pneumonia and was responsible for the appellant's recurrent lower respiratory tract infections.  He also noted that the appellant's pulmonary function tests were normal, and that there was no evidence of lung impairment.  The Board notes that, while this private physician provided a link between the appellant's cylindrical bronchiectasis and his recurrent lower respiratory tract infections and pneumonia, the appellant's service records do not reflect that he ever had a confirmed diagnosis of pneumonia.  As such, this evidence does not provide a nexus between any post-service disorder and any illness during ACDUTRA.

The record of evidence also includes private medical records from St. Joseph's Hospital, reflecting treatment in January 1998, March 2001, April 2005 and May 2005.  The appellant was diagnosed with acute bronchitis in March 2001; however, while these records reflect an episode of acute bronchitis, there is no evidence that the this episode of bronchitis was part of a lung disability considered to be chronic, as would be necessary to reopen his claim.  

The claims file also includes VA medical records reflecting treatment from February to March 2010.  While these records reflect a self-reported history of pneumonia, and pleuropericarditis, they do not reflect any current lung or heart disability.  

The appellant was provided with a VA respiratory examination in March 2010.  The examiner noted that the appellant had a history of respiratory illness while in training in 1986 and that he described frequent respiratory infections since that time.  The examiner stated that a February 2010 computed tomography (CT) scan of the chest revealed no evidence of bronchiectasis or any other parenchymal lung disease.  Cylindrical bronchiectasis represents abnormal dilation of the secondary bronchi, which was secondary to an infection and an irreversible process-that is, once the diagnosis is established, there is no chance of spontaneous resolution of these abnormal lung findings.  The examiner acknowledged that he was unable to review the films from the past, and that he was therefore unable to establish if the appellant had radiographic evidence of lung disease prior to or during service.  However, he opined that, given the normal appearance of the lung parenchyma on the current CT scan of the chest, there was no evidence to suggest that prior infections or respiratory illnesses caused any permanent parenchymal lung disease.   As this examination report, which is new evidence since it was not before VA in September 2000, reflects that the appellant does not have a lung disability as a result of any infection or prior respiratory illness in service, it does not support the appellant's claim for service connection, and therefore is not material evidence.

The appellant provided testimony before the undersigned Veterans Law Judge in March 2011.  He contended that he was hospitalized while in basic training for pneumonia, that he was over-medicated, and that this left him with irreparable damage to his lungs and heart.  The Board notes that, the evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In this regard, the Board finds that the appellant's statement that he was diagnosed with pneumonia in service is inaccurate, as his service records reflect only that there was a question of pneumonia, with no actual diagnosis.  In addition, the appellant, as a lay person, is not competent to offer an opinion on a matter clearly requiring medical expertise, such as whether he was over-medicated or whether an in-service respiratory infection caused irreparable damage to his lungs and heart.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The appellant has contended that he was informed of these factors by his doctors; however, the connection between what a physician said and a layman's account of what was purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent evidence in support of a claim of entitlement to service connection.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  As such, this testimony neither raises a reasonable possibility of substantiating the claim, nor relates to an unestablished fact necessary to substantiate the claim.

The appellant submitted a lay statement from his mother in October 2012, in which she stated that when he came home from service he had trouble breathing and that he had been over-medicated in service.  However, this statement is redundant of evidence already in the record, and does not constitute reliable, competent evidence in support of the Veteran's claims.  Id.

The Board finds that, as new and material evidence has not been submitted that relates to an unestablished fact or raises a reasonable possibility of substantiating the appellant's claims for entitlement to service connection for a lung disability, including bronchitis and residuals of pneumonia, for pleural pericarditis, or for organic heart disease, the petitions to reopen these claims are denied.


ORDER

As new and material evidence has not been received, the petition to reopen a claim of entitlement to service connection for a lung disability, including bronchitis and residuals of pneumonia, is denied.

As new and material evidence has not been received, the petition to reopen a claim of entitlement to service connection for pleural pericarditis is denied.

As new and material evidence has not been received, the petition to reopen a claim of entitlement to service connection for organic heart disease is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


